 

[img1.jpg]


 

 

Exhibit 10.31

 

 

March 1, 2006

 

Preston Romm

 

Dear Preston:

 

Iomega is very pleased to offer you the position of Chief Financial Officer and
Vice President Finance. In this role, the finance, accounting, tax, treasury,
investor relations, and information technology functions will report to you.
Your work location will be based in San Diego, California and you will be
reporting directly to me. We are excited about our future and your contributions
to Iomega’s success. We would like your employment to begin no later than March
20, 2006.

 

Your total compensation package includes:

 

 

•

A base salary that equates to $270,000 annually, paid on a bi-weekly basis.

 

•

Participation in the Iomega Incentive Bonus Program, with an annual incentive
target payment equal to 55% of your annual base salary, subject to the terms of
the Incentive Bonus Program. This program has a potential payout of up to two
times target level for exceeding goals and you will be guaranteed a minimum
$75,000 (gross) payout for the 2006 plan year.

 

•

A $20,000 sign on bonus (gross). If you voluntarily terminate your employment at
Iomega Corporation within one year of your hire date, you agree to reimburse
Iomega Corporation 100% of this sign on bonus including applicable withholding
taxes.

 

 

•

An option to purchase175,000 shares of Iomega stock with an exercise price equal
to the Fair Market Value on your start date; the Fair Market Value of the stock
is determined by the average of the high and low price on the day you begin
employment. These option shares will vest in four increments, 25% on your first
anniversary, 25% on your second anniversary, 25% on your third anniversary and
25% on your fourth anniversary. All options are subject to the terms of a stock
option agreement, which contains non-competition and non-solicitation
provisions.

 

•

Starting accrual rate for Personal Time Off of five weeks per year increasing to
six weeks per year upon your first anniversary of employment.

 

•

A comprehensive basic benefits package, including medical, dental and vision
plans, life and disability insurance, a 401(k) plan, paid time off and
educational assistance, subject to the terms and conditions of those plans.

 

•

A comprehensive executive benefits package that includes:

 

•

Participation in a Change of Control Agreement as approved by the Board of
Directors

 

•

Executive Life Insurance policy with a face value of $750,000, subject to
medical underwriting

 

•

Executive Short and Long-Term Disability Insurance, subject to medical
underwriting

 

•

Executive Financial Planning Services provided by Ameriprise

 

•

An annual executive physical

 

Iomega Corporation 10955 Vista Sorrento Pkwy San Diego, CA 92130 tel:
858-314-7000 fax: 858-314-7001 www.iomega.com

 


--------------------------------------------------------------------------------



 

 



March 1, 2006

Preston Romm

 

If your employment is terminated or “constructively terminated” --other than for
“cause” as defined below--you will receive 9 months base salary provided you
provide all reasonably requested assistance and cooperation during those nine
months and you have signed a separation agreement and full release.

“Cause” means: a) A violation of law that would materially injure Iomega or
materially impact employee’s ability to perform for Iomega, b) A material breach
of the Iomega Code of Conduct, or non-solicitation, non-competition or
non-disclosure obligations owed by employee to Iomega, c) A material failure to
perform employee’s job responsibilities after being notified in writing of the
deficiency and the failure to cure such deficiency within thirty days, or c) The
commission of an act of fraud, embezzlement or crime involving moral turpitude.
“Constructively terminated” means: x) A materially adverse alteration in the
nature and status of employee’s job responsibilities, title or reporting
structure, y) A material reduction in employee’s annual base salary, bonus plan,
or any other benefit, or z) the non-voluntary relocation of employee’s primary
work location more than 50 miles from San Diego, California.

 

The start of your employment is contingent upon: (a) your signature on this
letter, (b) your signature on the Agreement for Employee use of Corporate
Information, (c) your review and written acknowledgment of the Iomega Employee
Information Guide and Code of Conduct (d) proof of your eligibility to work in
the United States (e) receipt by Iomega of a satisfactory background check, and
(f) approval by the Iomega Board of Directors’ Compensation Committee.

 

This offer constitutes an at-will relationship with Iomega. This means that both
you and Iomega share the right to sever the employment relationship at any time,
for any reason or no reason, and with or without notice.

To accept this offer, please sign and return before March 3, 2006. Please fax
this signed offer letter and Agreement for Employee Use of Corporate Information
to Anna Aguirre at (858) 795-7050.

If you have any questions, please contact me at (858) 314-7020 or Anna at (858)
735-7742. Preston, I am very excited to have you join our executive team and
feel that these terms and conditions demonstrate our level of commitment to you
and your career at Iomega.

 

Sincerely,

 

 

Jonathan S. Huberman

CEO and Vice Chairman

 

 

 

__/s/ Preston Romm ______                                           March 3,
2006_

Signed and
Accepted                                                             Date

 

 

 

 

Iomega Corporation • 10955 Vista Sorrento Pkwy• San Diego, CA 92130 • tel:
858-314-7000 • fax: 858-314-7001 • www.iomega.com

 

 

 